IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                      NO. WR-86,184-01



                   EX PARTE AMOS JOSEPH WELLS III, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
 IN CAUSE NO. C-432-W011509-1405275-A IN THE 432 ND JUDICIAL DISTRICT
                               COURT
                         TARRANT COUNTY



       Per curiam.


                                           ORDER

       In November 2016, a jury found Applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions set out in Texas Code of Criminal Procedure Article 37.071, the

trial court sentenced Applicant to death.1 On December 4, 2018, the State filed in this



       1
         Unless otherwise indicated, all references in this order to Articles refer to the Texas
Code of Criminal Procedure.
                                                                                     Wells - 2

Court its brief on Applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and (b),

Applicant’s initial application for a writ of habeas corpus was due to be filed in the trial

court on or before April 18, 2019, assuming a motion for extension was timely filed and

granted. See Art. 11.071 §§ 4(a) and (b).

       It has been more than a year and a half since the application was due in the trial

court. Accordingly, we order the trial court to resolve any remaining issues in the case

within 180 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 13TH DAY OF JANUARY, 2021.

Do Not Publish